       
      

oe re BE BR foun RRO YRS
L . OY : ee eee ne
WAI a s one * oe
. Gel gests
Ae Lis

‘Case 2:11-cr-00228- oR, Filed 11/14/19 Page Lof1

NOV 14 2019

aT ‘SEATTLE
. DISTRICT COURT

es RICT OF WASHEACTON

    

soy: _23- oo: 2g

 

         

“Tip bow

 

     
   

\nonaucaele, Jahns. “nga Reusing annceoe
Iope A wk at enralale Soe Me i wake,
—_teisrakes bud Ave po PUN ok UGAWWO _

 

 

     
     
    
      
       
   

  

_t have, baler Udo) rick Lo ASC cm. Arex. ;

- bx wnutd) Anoka, led

Noy We ale, de lua Wits yuh ios xy ts ‘ .
Bee t\ \noud Comyn ye. AnoSe, Cx wed = Pune

xen! Ldnoscis

ond aoe ny edoay your.
oo VMeord
ug—fn in,

, ae. \auk x2 : ne -

PR Suns

ays

  

a caccycoX po - | _
ad Thee Sucte sefo\ wn. ~ ta, ain 3
ncous ik S\e, wiended cermee “T_yssuh

aN Ax Ger ol My Seekers CR. _\: Ca, é
cel mode rmerakes “as <r Scvte, = cNnasnta,
and Avie vg gKxVeb- * ae * =

 

   
     
         
         
   

“ Welke. te ovules “Aaa | teymed anh OK

| ORaou S\s
_ ooAut, & and

hoo, Moe Qor

Ve salds| ak. Tek Soo ook ay

| CD a dock, Yn
coy oboe ks +> Qs Sue co
onocackec! |
No nok 7 nO be 4 be ae
se TM wit and Sono oe

Sp Lon be _
aay og 4 a oe

 

 

 

     

 

     
 

 

 

     
   

_. as a\\ a ooXe AW ak lace OW - ‘
i | DS YOU CO abot Joux pia he
INN oo had on eboce Z Mf on.

 

 

. os “ps and es dou RONLr om “une I
. ally Meyahi Ah pei
